Title: From George Washington to Brigadier General George Clinton, 19 January 1777
From: Washington, George
To: Clinton, George

 

Dear Sir,
Morris County 19th Jan. 1777.

Let me beseech you to nominate, & set four Gentlemen, such as you conceive will make good Captains to Raising Companies upon the Continental pay & establishment; and to be annexed hereafter to one of the Sixteen additional Regiments. I shall also leave the nomination of the Subaltern Officers for these Companies to yourself and the Captains—all I ask is, that they may be Gentlemen—and that they be not taken out of any other Continental Corps, because by so doing you will give a check to the recruiting of that Corps.
You may give Major Pauling assurances that he shall become Major of the Regiment to which these Companies shall be annexed, and that I hope he will exert himself in the raising of them speedily. I will give a Warrant to your order or in consequence of a Letter from you, for recruiting—If you could fix up on four other Captns in the same manner and upon the same terms as above, & would let me know it soon, I dare say there will be vacancies for them. the selection of Officers for these Companies may, possibly, be made from the Militia you are Impowered by your State to call in, & the Men recruited from them. the Colonel & Lieutt Colo. I shall appoint hereafter. Most sincerely I remain Dr Sir Yr Most Obedt Servt

Go: Washington

